—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered April 25, 1994, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his contention that the evidence was legally insufficient to establish his guilt beyond a reasonable doubt (see, CPL 300.50 [1]; 470.05 [2]; People v Bynum, 70 NY2d 858, 859; People v Udzin*631ski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant has not preserved for appellate review his contention that the trial court erred in not submitting petit larceny to the jury as a lesser-included offense, and we decline to reach this claim in the exercise of our interest of justice jurisdiction.
The sentence imposed was neither harsh nor excessive under the circumstances (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention does not require reversal. Rosenblatt, J. P., Miller, Ritter and Friedmann, JJ., concur.